Case 5:19-cv-05787-EGS Document 3 Filed 02/12/20 Page 1 of 2

AO 440 (Rey, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

JAIMARIA BODOR
INDIVIDUALLY AND ON BEHALF OF ALL
OTHERS SIMILARLY SITUATED
Plaintiff(s)

v. Civil Action No. 19-5787

a, Nee? Nese Seeet NOR Re Ket Ree

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

MAXIMUS FEDERAL SERVICES, INC.
c/o Corporation Service Company

100 Shockoe Slip, Floor 2

Richmond, VA 23219-4100

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -~ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

CARY L, FLITTER
FLITTER MILZ, P.C.

450 N. NARBERTH AVE
SUITE 101

NARBERTI, PA 19072

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

J

CLERK OF COURT

   
 

Deputy Clerk

Date: _ 12/10/2019

 
Case 5:19-cv-05787-EGS Document 3 Filed 02/12/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 19-5787

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) MAXIMUS FEDERAL SERVICES, INC. c/o Corporation

Service Company was received by me on ( date) Feb 6, 2020.

 

I personally served the summons on the individual at (place) on (date)

> Or
nna

I left the summons at the individual’s residence or usual place of abode with (name) ,a

person of suitable age and discretion who resides there, on (date) , and mailed a copy
a

to the individual’s last known address; or

I served the summons on (name of individual) Rene Nordquist , who is designated by law to accept service of
process on behalf of (name of organization) MAXIMUS FEDERAL SERVICES, INC. c/o Corporation Service
Company on (date) Wed, Feb 12 2020 3 or

 

I returned the summons unexecuted because: ; or

 

Other: ; or

WO &H OF

 

My fees are $ for travel and $ for services, for a total of $

 

I declare under penalty of perjury that this information is true.

Date: February 12, 2020

VT

Server's signature

 

Aprder (L.
Ud

Jody Ashworth, Process Server

 

Printed name and title

1800 Diagonal Rd Suite 600 Alexandria, VA 22314

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Feb 12, 2020, 11:35 am EST at 100 SHOCKOE SLIP FL 2 , RICHMOND, VA 23219-4100 received
by Rene Nordquist . Age: 50; Ethnicity: Caucasian; Gender: Female; Weight: 185; Height: 5'9"; Hair: Blond; Eyes: Blue;
Relationship: Intake Manager ;

Documents Served: Summons & Class Action Complaint

 

 
